Title: To Thomas Jefferson from James Monroe, 9 May 1793
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
 Fredericksburgh May 9th. 1793.

I came here a few days past to attend the district court and shall leave this place on the 10th. for the chy. in Richmond which commences on the 12. In Charlottesville in the case of Barrett the verdict and judgment were against you, deducting the interest as you had proposed during the war. He had no proof except that of Colo. Lewis to establish his claim (at the trial). Upon confering with this latter gentleman I found he had an imperfect recollection of what had passed between him and Barrett, whether he had refused to pay him the whole interest, as well during as since the war, and upon shewing him the paper containing your instruction, and upon which his proposition must have been founded, he expressed a wish it might be shewn the court and jury in the trial, as he could not say he had made any other proposal, and the presumption would then be satisfactory that he had not. To this I agreed. Upon the trial I took the opinion of the court whether, without my consent they could avail themselves of Colo. Lewis’s evidence, he being your trustee—which was that they could not. I then admitted it with an assurance to the court and jury, that if the claim could in any mode be established it would be allowed. Colo. Lewis referred to the paper in my possession and which I then producd, making it a point whether that paper amounted to an assumpsit, being only a conditional proposition, with an absolute declaration you did not believe the debt was due. Tucker was of opinion it was no assumpsit. Roane doubted, but both were of opinion it might go to the jury—and their verdict was founded upon your apparent willingness to pay it under certain modifications, which were regarded in it. I moved the court for a new trial as against evidence, and it lay over till the next day. Then Roane had left the bench for the residue of the term. Finding that if the verdict had been in your favor, you were resolved to pay the money, in case Barrett would prove his account, by affidavit only, and he upon conference assuring me that he would not only do it in that mode but by some orders, he was well assured you had forgotten, I saw no benefit resulting from a success in the motion for a new trial especially as in any event you would be forced to pay the costs of the proceeding. I then proposed to Barrett that if he would permit me to state to the court that if he had known the real contents of your instruction to Colo. Lewis (for he declared that Colo. Lewis had refused to pay any interest) he never would have brought suit against you, but waited your accomodation, I would withdraw the motion, and to which he agreed—observing further that he knew nothing of the transaction about [Sheys?] bond untill after the suit was over—that it was bought up by a brother of his, suit brought, and every operation conducted by his brother and absolutely without his knowledge. I accordingly stated the affair as above agreed and withdrew the motion. Barrett said he would wait till the fall for the money but expected interest of which I informed him I would advise you. Of your other business I will write you from Richmond.
In my rout I scarcely find a man unfriendly to the French revolution as now modified. Many regret the unhappy fate of the Marq: of Fayette, and likewise the execution of the king. But they seem to consider these events as incidents to a much greater one, and which they wish to see accomplished. The sphere of the opposit policy may be considered (exclusive of the tory interest of the Late war) as confined to Alexa., a city which certainly comprehends no enlightened man, and Richmond. At the bar here two gentlemen only are in this sentiment, Chs. Lee and Bushrod Washington, the former of Alexa. and the latter Richmd.—and tis manifest that their opposition to the general sentiment of their country, is not confined to the principles of the French revolution only, but extends to the general policy of the representation in Congress, and particularly the late proceedings and enquiries respecting the use and application of the publick monies. It was declared by the former, and in a manner that shewed it was no recent conception, that Mr. Madison in stating the disobedience of the Secry. of that department to the orders of the President, had placed the merits of the controversy on an improper footing. Col: Mercer, who conducted the argument against him, affirmed the contrary, with other declarations expressive of the strongest disapprobation of his conduct and distrust of his rectitude.
I left Mrs. M. in Alb: not well recovered from the fatigue of the journey but in other respects tolerably well. Mr. R. and family were and had been absent since our return—Gilmer and others well. You have probably heard of a charge of a very heinous kind against R. Rand.; and that before the examining court he was acquitted 12. to 2. of the magistrates in his favor, and upon the question for his enlargement. The accounts here are universally in his favor, and seem to have removed impressions that were before deeply fixed. Very affectionately I am yr. friend & servant

Jas. Monroe

PS. I have not received a line from any person there since I left Phila.

